Citation Nr: 0837686	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  08-08 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to July 
1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.

In June 2008, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is needed prior 
to a decision in this case.

Service connection for dysthymic disorder was established by 
a February 2002 rating decision.  The veteran's service 
treatment records are negative for a diagnosis of depression 
or any other psychiatric disorder.  He was discharged from 
service due to alcohol rehabilitation failure.  A VA 
examination in August 1999 noted the veteran had been 
diagnosed with attention deficit disorder in his teens.  At 
the time of that examination, the veteran complained that he 
was depressed.  A December 1999 private psychologist, T.A., 
Ph.D, diagnosed major depression, single episode and anxiety 
disorder.  In a July 2000 addendum, the Dr. A. opined that 
the veteran's major depression was connected with his active 
duty.  A November 2000 VA examination diagnosed the veteran 
with dysthymic disorder.  He was working at as a cook at a 
restaurant and really liked his job.  The veteran reported 
that when he returned home from work, he felt depressed and 
worthless.

A June 2006 VA authorized examination by a psychiatrist 
acknowledged the diagnoses rendered by Dr. A. in December 
1999, but found following examination that the present 
diagnosis was dysthymic disorder.  

The June 2007 VA examination report shows that the VA 
examiner reviewed the claims file.  The VA examiner noted 
that the veteran was last employed two years earlier as a 
chef, which had been his occupation for 13 years.  He stopped 
working because of panic attacks.  His hobbies included 
biking.  He had a couple of friends and socializes with 
extended family members.  He had no difficulties driving.  He 
reported that he did not like to be around people.  The 
examiner diagnosed the veteran with panic disorder without 
agoraphobia and dysthymic disorder.  According to the 
examiner, the serious nature of the symptoms is due to 
difficulty socializing, difficulty being out in public, and 
difficulty keeping a job.  The examiner opined that the 
veteran's panic disorder without agoraphobia is the main 
reason why the veteran "cannot work in his usual employment 
as a chef."  The examiner pointed out that being a chef is a 
very high-pressure position, and that the veteran "could 
probably find some other position that is lower level and 
less interactive."  Finally, the examiner opined that the 
veteran needs to connect with a psychiatrist and get his 
medication to where he can function socially and 
occupationally, but not in his usual employment as a chef.  

In a May 2008 report, Dr. A. provided Axis I diagnoses of 
major depression, panic disorder with agoraphobia, 
generalized anxiety disorder and sleep disorder.  The 
psychologist also diagnosed post traumatic stress disorder, 
although the stressor supporting such has not been 
identified.  An Axis II diagnosis was deferred.  

Social Security Administration (SSA) records reveal that the 
veteran is in receipt of benefits from that agency due to a 
primary diagnosis of borderline personality disorder which 
results in inflexible and maladaptive personality traits 
which cause either significant impairment in social or 
occupational functioning or subjective distress due to 
intense and unstable interpersonal relationships and 
impulsive and damaging behavior.  The secondary diagnosis 
listed was major depressive disorder.

The record reveals that the veteran was granted service 
connection because his depression/dysthymic disorder was 
related to service.  He has since been diagnosed with several 
different psychiatric disorders and was found disabled by SSA 
due to a personality disorder, which is not a disability for 
which compensation can be paid.  38 C.F.R. § 3.303(c).  
Moreover, only service connected conditions can be used for 
determining entitlement to TDIU.  Thus, the Board finds that 
a VA examination by a psychiatrist is necessary to determine 
whether the veteran is unemployable due solely to his service 
connected dysthymic disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
psychiatric examination to be conducted 
by a psychiatrist to determine the 
nature and extent of his service 
connected dysthymic disorder.  The 
claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Any tests deemed 
necessary should be accomplished.  A 
rationale for all opinions expressed 
should be provided.

Following review of the claims file and 
examination of the veteran, the 
psychiatrist should provide a diagnosis 
for all psychiatric and personality 
disorders found.  The examiner should 
indicate whether any current 
psychiatric disorders are a maturation 
of the service connected dysthymic 
disorder or represent a distinct 
disorder unrelated to the dysthymic 
disorder or to service.  The examiner 
should indicate whether the service 
connected dysthymic disorder (and any 
condition deemed by the examiner to be 
related to it or service) render the 
veteran unemployable, or whether 
nonservice connected psychiatric 
conditions and personality disorder are 
the basis for unemployability.

2. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




